DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2006/0272761, of record) and further in view of Suzuki (EP 251145, of record) and Nakamaru (EP 531007, of record).
  	As best depicted in Figure 1, Nakamura ‘761 is directed to a heavy duty tire construction comprising a carcass 7 and a bead portion having a hexagonal bead core 3, wherein an inner surface of said bead portion is defined by an outer portion (that region between heel 4 and point 9) and an inner portion (that region between inflection point 9 and toe 5).  Furthermore, the segment between points 13 and 11 can be viewed as “a side of the inner portion” and such a segment has an angle θ2 that is between 7 and 14 degrees greater than an angle θ1 
	It is emphasized, however, that the inventive concept of Nakamaru ‘761 is a specific bead arrangement (e.g. contour of bead portion inner surface) and such is independent of the additional tire structure.  One of ordinary skill in the art at the time of the invention would have found it obvious to include any number of well-known and conventional components that are commonly used in heavy duty tire constructions and such includes the aforementioned components.  Suzuki provides one example comprising a conventional bead rubber layer 5, a first reinforcing rubber layer 6, and a steel cord reinforcing layer 3a.  More particularly, Suzuki teaches that (a) said first reinforcing rubber layer extends radially inward of ends of said steel cord reinforcing layer and (b) said first reinforcing rubber layer has superior mechanical properties (disclosed modulus relationship suggests a similar relationship in hardness) than said bead rubber layer (Page 3, Lines 29+ and Page 4, Lines 52+).  It is emphasized that such components are included in a wide number of heavy duty tire constructions and their exclusion in the figures of Nakamaru ‘761 can be reasonably attributed to the primary inventive concept of Nakamaru ‘761 being unrelated to the additional tire structure.  Again, one of ordinary skill in the art would have expected conventional components to be present in the tire of Nakamaru ‘761.            
	Also, regarding claim 1, it is evident that a first distance between a second line segment (line that passes through bead heel) and a third line segment (line that passes through axially 


    PNG
    media_image1.png
    571
    525
    media_image1.png
    Greyscale

 

While Nakamura ‘761 fails to specifically disclose values for said distances, one of ordinary skill in the art at the time of the invention would have found the claimed values obvious given the general order of bead dimensions in similar heavy duty tire applications.  Nakamaru ‘007, for example, is directed to a heavy duty tire construction and teaches a width L of 32 mm (Page 4, Lines 49+ and Figure 1).  This general order of dimensions suggests first and second distances that would be within the broad ranges of claim 1, there being no conclusive showing of unexpected results for said values (using Figure 1, respective distances in Nakamaru 
           With further respect to Applicant’s Figure 4, while Comparative Examples 2 and 3 include a distance of 13 mm and in accordance to the claims, angles γ are outside that required by the claimed invention and thus, it appears that said angles are primarily responsible for any realized benefits (Figure 4 fails to establish a criticality for a distance between 8 mm and 18 mm). 
	Regarding claim 4, a radially outermost face or side of bead core 3 corresponds with a “longest side” (given that all sides in the symmetrical hexagon are of equal length).  
5.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamaru ‘761, Suzuki, and Nakamaru ‘007 as applied in claim 1 above and further in view of Nagai (US 6,135,182, of record).
	As detailed above, Nakamaru ‘761 teaches a tire construction comprising first and second bead cores in respective bead portions.   Additionally, it is evident that a rubber material is present in the region radially beneath (under) said bead cores and a region axially outward of said bead cores.  This layer is commonly referred to as a cushion rubber or chafer.  While Nakamaru ‘761 is completely silent with respect to the 100% modulus of said layer, the claimed modulus values are consistent with those that are conventionally used in rubber chafers, as shown for example by Nagai (Column 6, Lines 30+).  It is emphasized that a rubber 
	With respect to claim 3, Figure 1 depicts the presence of a flat surface, at a minimum, in the region between the bead heel and the inflection point.
 Response to Arguments
6.	Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that Nakamura ‘761 describes an angle of 10-14 degrees to improve the rim slip resistance, while the claims recite an angle between 4.5 degrees and 9 degrees.  As detailed above, though, a difference between angle θ1 and θ2 can be as small as 7 degrees given that (a) 0>θ1-θBS>3 and (b) 10>θ2-θBS>14.  
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 12, 2021